Case: 21-51138     Document: 00516398611         Page: 1     Date Filed: 07/19/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          July 19, 2022
                                  No. 21-51138                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Bianca Arreola-Dominguez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-585-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Bianca Arreola-Dominguez pleaded guilty to illegal reentry and now
   appeals her 27-month sentence. She argues that her sentence is substantively
   unreasonable because it is greater than necessary to achieve the sentencing
   goals of 18 U.S.C. § 3553(a).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51138      Document: 00516398611           Page: 2    Date Filed: 07/19/2022




                                     No. 21-51138


            We lack jurisdiction to review Arreola-Dominguez’s argument that
   the district court erred by failing to depart downward pursuant to U.S.S.G.
   § 5K2.12. See United States v. Alaniz, 726 F.3d 586, 627 (5th Cir. 2013). As
   to her remaining arguments, we consider the substantive reasonableness of a
   sentence imposed under an abuse-of-discretion standard. Gall v. United
   States, 552 U.S. 38, 51 (2007). Further, we presume that a within-guidelines
   sentence is reasonable. United States v. Jenkins, 712 F.3d 209, 214 (5th Cir.
   2013).
            Arreola-Dominguez correctly concedes that her argument that the
   presumption of reasonableness should not apply because the illegal reentry
   Guideline lacks an empirical basis is foreclosed.          See United States v.
   Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009). Further, Arreola-
   Dominguez’s argument that the district court failed to consider the
   mitigating circumstances she presented is belied by the record. The district
   court considered Arreola-Dominguez’s mitigation arguments based on her
   cultural assimilation, her criminal history, and her reason for returning to the
   United States. It also considered the § 3553(a) factors before determining
   that a sentence at the top of the guidelines range was fair and reasonable.
   Arreola-Dominguez fails to rebut the presumption of reasonableness
   attached to her sentence by showing that the district court failed to consider
   a pertinent factor, considered an irrelevant or improper factor, or erred in
   balancing the sentencing factors. See Jenkins, 712 F.3d at 214.
            The judgment of the district court is AFFIRMED.




                                          2